Citation Nr: 1603273	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 1953.  He died in August 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2014, the appellant testified before the undersigned acting Veterans Law Judge at a videoconference Board hearing at the RO in Houston, Texas.  A transcript of the proceeding has been associated with the claims file. 

A March 2014 Board decision denied the appellant's claim.  A September 2014 order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the March 2014 Board decision (insofar as it denied service connection for the cause of the Veteran's death) and to remand the matter to the Board for further review.  In October 2014, the Board remanded the appellant's claim for further development.  The Board again remanded this matter in January 2015 for a clarifying medical opinion.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in August 2008; his death certificate indicates that the immediate cause of death was ischemic stroke, and a significant condition contributing to death was small bowel obstruction.

2. At the time of the Veteran's death, he was service connected for right foot neuropathy secondary to cold injury residuals, rated as 60 percent; left foot neuropathy secondary to cold injury residuals, rated as 60 percent; right foot cold injury residuals, rated as 30 percent; and left foot cold injury residuals, rated as 30 percent.  The total combined rating was 100 percent.
 
3. A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 101, 1112, 1113, 1310 (West 2014); 38 C.F.R. § 3.312 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in January 2015. 

The Board's remand instructed the RO to: (1) return the claims file to a VA examiner to provide an opinion regarding the cause of the Veteran's death pursuant to the instructions of September 2014 Joint Motion for Remand; and (2) readjudicate the claim.

VA returned the claims file to an examiner of appropriate knowledge and expertise. The examiner provided a June 2015 opinion in accordance with the Remand instructions.  The RO readjudicated the claim in a June 2015 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the claimant must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 at 352-353 (2007).

Regarding the appellant's claim for service connection for cause of death, the appellant was sent a letter in October 2008, prior to the January 2009 rating decision on appeal, which informed her how VA could help her obtain evidence in support of her claims.  A subsequent November 2012 letter also informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, and what information and evidence was needed to support a claim for DIC.  The issue has since been readjudicated.  As such, the Board concludes that the letter provided the information to the appellant  prescribed in Hupp.

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication that additional relevant information exists.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Board obtained a medical opinion in this case in June 2015, the results of which will be discussed below.  The report demonstrates that the medical examiner reviewed the evidence of record and rendered an appropriate opinion based on the questions presented by the Board.  This opinion was rendered after a thorough review of the claims file and is supported by the evidence of record.  Therefore, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection for the cause of the Veteran's death.  See Barr v. Nicholson, 21 Vet. App. 303, 311.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions regarding the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4).
The Board further finds that the appellant and her representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the appellant and her representative related in great detail why they believed she was entitled to her claim.  It is also clear from the lay statements provided by the appellant that they understood the type of evidence that would be most helpful to her claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the appellant and the arguments raised by the appellant and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the appellant understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the appellant also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which she presented oral argument in support of her claim.  In Bryant, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claims.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 
There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  The appellant has been accorded ample opportunity to present evidence and argument in support of her claim.  See 38 C.F.R. § 3.103.  She has retained the services of a representative.  She was afforded a personal hearing in February 2014.

III. Entitlement to Service Connection for Cause of Death

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  In this regard, it is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

In cases of service connection for the cause of the death of the Veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the Veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Certain conditions are presumed to have been incurred in service if it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Veteran died in August 2008, and his death certificate indicates that the immediate cause of death was ischemic stroke with a significant contributing cause of small bowel obstruction.  No autopsy was conducted.

At the time of the Veteran's death, he was service connected for right foot neuropathy secondary to cold injury residuals, rated as 60 percent; left foot neuropathy secondary to cold injury residuals, rated as 60 percent; right foot cold injury residuals, rated as 30 percent; and left foot cold injury residuals, rated as 30 percent.  The total combined rating was 100 percent.

There is no indication that the Veteran's conditions which lead to his death had their onset in service or within a year of separation from service.  As a result, direct and presumptive service connection on the basis of a chronic condition manifesting within a year of separation are not warranted.
The appellant has essentially claimed that a blood clot related to the Veteran's service-connected cold injury residuals of his feet, or to his service-connected peripheral neuropathy of the feet, caused or contributed materially to the Veteran's death.  In addition, the appellant has stated that the Veteran's legs and feet were swollen and discolored, and thus likely to be the source of the blood clot which ultimately led to the Veteran's ischemic stroke.

Multiple VA medical opinions have been issued with respect to this case.  However, pursuant to the September 2014 JMR and the Board's January 2015 Remand, the only adequate medical opinion of record is the June 2015 opinion issued pursuant to the Board's January 2015 Remand.  The examiner provided answers to the questions asked by the Board with well-supported rationales.  The Board will address each question and answer in turn. 

When asked whether the cause of the Veteran's death is etiologically related directly to his active service, the examiner concluded that it is less likely than not that the Veteran's death is etiologically related to his active service.  The examiner explained that service treatment records had no evidence that the Veteran "had any neurological deficits at military separation, or symptoms or diagnosis of strokes.  He had no history of small bowel obstruction."

In response to whether the Veteran's service-connected cold injury residuals of the feet or service-connected neuropathy of the feet contributed materially or substantially to the cause of the Veteran's death, the examiner again answered that it is less likely than not.  The examiner explained that "peer reviewed medical literature does not report cold injury or residual of neuropathy as a risk factor for ischemic stroke or small bowel obstruction."  The examiner noted that the Veteran's non-service connected atherosclerosis, hypertension, and atrial fibrillation are major risk factors for cerebrovascular accidents.

Next, the examiner concluded that it is less likely than not that the Veteran's service-connected cold injury residuals of the feet or service-connected neuropathy of the feet caused or aggravated any blood clot that caused the Veteran's stroke.  The examiner provided an extensive rationale in supporting this conclusion, the entirety of which the Board will not replicate here.  In short, the examiner explained that ischemic strokes are classified as either thrombotic, embolic, or due to systemic hypoperfusion.  The examiner further explained that due to the Veteran presenting "with a rather rapid onset of symptoms, initially localized to his left side, an embolus is suggested.  The causes for both thrombotic and embolic strokes include the Veteran's non-service connected atherosclerosis, heart disease, and hypertension.  The medical literature does not report neuropathy is a cause of clots leading to embolic stroke."  Furthermore, the examiner stated that "based on the severity of the cold injury which was objectively documented in service, and sequelae since service, there is no objective evidence to suggest this Veteran's cold injury or residuals were severe enough to cause systemic effects.  If the residuals were only localized to the feet, as in this Veteran, there is no physiologic basis for the neuropathy to aggravate his ischemic stroke."

As requested, the examiner also addressed the appellant's contention that the Veteran's legs and feet were discolored and swollen and therefore the source of the blood clot.  The examiner responded that the medical evidence shows that the Veteran had intermittent edema of both legs, which appeared to be persistent in 2007 and 2008.  "Edema is a nonspecific finding that has numerous causes, ranging from excessive salt intake and venous insufficiency, to medication use, clots, and heart failure."  The examiner then addressed the two statements provided by the appellant from someone who "is not a medical professional," but works in the medical field, and a licensed vocational nurse (LVN).  The LVN opined that frostbite can damage the vascular system, leading to poor circulation and varicose veins, which can "sometimes lead to clots" which "sometimes become dislodged and travel through the venous system to the heart or lungs."  The examiner responded by stating that the Veteran died as a result of an arterial clot, not a clot to the heart or lung.  

The examiner further noted that while there were isolated complaints of left leg discoloration in 2008 in the medical records, at the time of admission with the CVA (August 2008), physical exam reported there was no lower extremity discoloration.  The examiner then concluded that "[b]ased on the lack of objective evidence to support either edema or lower extremity discoloration as being associated with the Veteran's cold injury or residual or neuropathy, it is less than 50% likely that these findings were associated with the Veteran's death from ischemic stroke or small bowel obstruction."

The examiner next addressed the question of whether any complications of the Veteran's cold injury residuals, such as vasospasm and tissue atrophy, caused or aggravated the Veteran's stroke.  The examiner concluded that it is less likely than not that any complications of the Veteran's cold injury residuals, such as vasospasm and tissue atrophy, caused or aggravated the Veteran's stroke.  The examiner stated that he "did not find objective evidence of clinical treatment for vasospasms or tissue atrophy, due to any cause including cold injury residuals.  It appears these findings were reported solely on the C&P exam leading to his increased SC by the 2007 rating decision."  The examiner states that the only confirmed residual of which he was aware was the peripheral neuropathy, which has not had systemic effects.  As there were no systemic effects, "there would not be any causation or aggravation of stroke due to residuals."

The examiner next concluded that it is less likely than not that the Veteran's cold injury residuals aggravated any risk factors for stroke, such as severe cardiovascular disease generally, atherosclerosis, coronary artery disease, hypertension, or atrial fibrillation.  The examiner explained that there was no evidence of severe systemic effects at the time of the Veteran's cold injury diagnosis in service.  The "objective findings of cold injury severe enough to lead to systemic effects were not documented in records."  The examiner further explained that service treatment records and post military treatment records did not reveal "any temporal relationship between the cold injury, the Veteran's active service, and the most significant risk factors for stroke (including atherosclerosis, hypertension and atrial fibrillation).  Review of the peer reviewed medical literature for atherosclerosis, hypertension and atrial fibrillation does not show cold injury or cold injury residuals as a risk factor for the development of these chronic conditions."  Finally, the examiner concluded that there was no objective evidence to "suggest any association between the small bowel obstruction that contributed to the Veteran's death and military service or cold injury."

As previously noted, the examiner provided an extensive rationale for all of his opinions explained above.  Due to the sheer volume of the medical opinion, the Board did not replicate the entirety of it.  Rather, the Board has summarized the key medical opinions provided.  However, due to the complexity of the medical questions asked, it is important to note that the Board's summary of the examiner's rationale is not indicative of the explanation provided by the examiner.  The Board has found the opinions provided by the examiner to be highly probative, in part due to the medical literature cited and rationale provided beyond that replicated by the Board.

The Appellant has submitted statements, as previously noted, by a "bed board specialist" and a licensed vocational nurse (LVN).  The "bed board specialist," by her own admission is" not a medical professional."  However, her statement indicates that she had been working in the medical field for over 5 years and had done research and spoke with medical professionals "that have confirmed it is a high possibility to have a stroke from a blood clot."  She cites a University of Maryland study that shows frostbite can lead to many complications, including poor circulation which in turn can cause a blood clot.  

The LVN provided a February 2014 statement, in which she stated that injury to the vascular system due to frostbite, sometimes called cold injury, can lead to poor circulation which in turn can lead to blood clots.  The LVN explained that sometimes clots can "become dislodged and travel through the venous system to the heart or lungs causing death."  She explained that her opinion resulted from 42 years as an acute care and general care nurse.

The Board recognizes the assertions of the Appellant with respect to the etiology of the Veteran's death.  The Board has no reason to doubt the sincerity of the Appellant, nor the credibility of her statements.  However, the Appellant lacks the medical training and expertise in this instance to provide a competent medical opinion as to the etiology of the Veteran's ischemic stroke and small bowel obstruction.  Consequently, the Board finds the opinions of the VA examiner to be of much greater probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (2007).  

Similarly, the Board finds the opinion of the "bed board specialist" to be of limited probative value, particularly when viewed in light of the VA examiner.  By her own admission, the "bed board specialist" is not a medical professional.  While she indicates that she has performed some research and spoken with medical professionals, the Board still finds her opinion to be of limited probative value.

With respect to the opinion of the LVN, the Board acknowledges her 42 years of  medical experience.  However, the opinion itself does not seem to account for the circumstances of the Veteran's death.  As explained by the June 2015 VA examiner, the Veteran died as a result of arterial clot, not a clot to the heart or lung.  Thus, the Board finds her opinion to be of limited probative value.  

In finding that the opinion of the June 2015 VA examiner is of significantly greater probative value than the appellant's lay statements and the opinions provided by the bed board specialist and the LVN, the Board notes that the June 2015 examiner specifically addressed the appellant's assertions and the opinions provided.

As a result, the preponderance of the evidence supports a finding that the Veteran's ischemic stroke and small bowel obstruction were not the result of the Veteran's active duty military service.  Similarly, a service-connected disability was not the principal or contributory cause of death.  38 C.F.R. § 3.312(a), (c)(1).

As a result, the Board finds that service connection for the Veteran's cause of death, in this case ischemic stroke and contributory small bowel obstruction, is not warranted on a presumptive or direct basis, and the claim must be denied.

The Board has reviewed entirety of the record; however, it does not establish a link between the Veteran's military service and the ischemic stroke and contributory small bowel obstruction that ultimately caused his death.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board is certainly sympathetic to the appellant's loss of her husband and acknowledges his war time service.  However, the Board is bound by the statutes enacted by Congress and as a result of their application, must find that a preponderance of the evidence is against the appellant's claim. 






ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


